Citation Nr: 0526150	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for dental trauma, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for scars, claimed as 
due to exposure to ionizing radiation.

4.  Entitlement to service connection for a right leg 
disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right ankle 
disorder.




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to April 
1965.

This case came to the Board of Veterans' Appeals (Board) from 
a January 2003 RO decision that denied the veteran's claims 
for service connection for dental trauma, prostate cancer and 
scars, including due to nuclear radiation exposure.  The RO's 
decision also denied service connection for a right leg 
disability, and determined that new and material evidence had 
not been submitted to reopen the veteran's previously denied 
claim seeking service connection for a right ankle disorder.  
In June 2003, the veteran filed a notice of disagreement, and 
in February 2004, the RO issued a statement of the case 
(SOC).  In April 2004, the veteran timely perfected his 
appeal.

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The issues of service connection for dental trauma, prostate 
cancer and scars, claimed as due to nuclear radiation 
exposure, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current right leg disability, diagnosed as 
a medial meniscus tear and degenerative joint disease, began 
many years after service and was not caused by any incident 
of service.

2.  An unappealed RO decision, dated in June 1967, denied, in 
part, the veteran's claim for service connection for a right 
ankle disorder.

3.  Evidence received since the June 1967 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  A right leg disability, diagnosed as a medial meniscus 
tear and degenerative joint disease of the knee, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for a 
right ankle disorder, and the June 1967 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

I.  Service Connection for a Right Leg Disability

The veteran is seeking service connection for a right leg 
disability.  At the hearing before the Board in April 2005, 
he testified that his right leg disability is a result of 
arthritis.  He specifically denied any injury to the right 
leg during service, and claimed that this condition is 
related to his inservice treatment for a right ankle 
disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served on active duty in the Air 
Force from February 1961 to April 1965.  The report of the 
veteran's enlistment examination, performed in March 1960, 
noted essentially normal findings throughout.  A review of 
the veteran's service medical treatment records revealed 
complaints of and treatment for right ankle pain.  An August 
1962 treatment report noted that he underwent the removal of 
a screw from his right medial mallelus, which had been placed 
there prior to service.  The report indicated that no other 
treatment was necessary, except for reduced activity.  A 
review of his discharge examination, performed in April 1965, 
noted that his lower extremities were normal on physical 
examination.  The report also noted that the veteran had a 
history of having fractured his right ankle in 1960, and that 
he sometimes has swelling after prolonged standing or 
walking.  

In February 1967, the veteran filed a claim seeking service 
connection for a variety of conditions, including a right 
ankle disorder.  His application form was silent as to any 
claimed right leg disability (other than the right ankle). 

In February 2003, the veteran filed a claim seeking, in part, 
service connection for a right leg disability.  In support of 
his claim, the RO has obtained medical treatment records from 
a variety of sources dating back to 1986.  A review of these 
records revealed a bone scan, dated in January 1998, noting 
an impression of degenerative joint disease of the shoulders, 
ankles, knees and joints.  A treatment report, dated in April 
2000, diagnosed the veteran with a medial meniscus tear of 
the right knee.  Thereafter, the veteran underwent a right 
knee arthroscopy and partial medial menisectomy.

The veteran attributes his current right leg disability to 
his inservice treatment for a right ankle injury.  However, 
as a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence establishes that the 
veteran's current right leg disability, diagnosed as a medial 
meniscus tear and degenerative joint disease of the knee, 
began many years after service and was not caused by any 
incident of service.  As noted above, the first objective 
evidence of a right leg disability is not shown until 1998, 
over thirty years after the veteran's discharge from the 
service.  In addition, the veteran is not service-connected 
for his right ankle disorder, and there is basically no 
treatment having been shown for this condition over the past 
thirty years.  Thus, the veteran's right leg disability was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.	Whether New and Material Evidence has been submitted to 
Reopen a Claim of Service Connection for a Right Ankle 
Disorder

The veteran's claim for service connection for a right ankle 
disorder was previously denied by the RO in a June 1967 
rating decision.  Notice of this decision was sent to the 
veteran the following month, and he did not file an appeal.  
Accordingly, this decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant application to reopen, which 
was received by the RO in January 2003.  66 Fed. Reg. 45620 
(2001).  

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

As for his original claim for service connection for a right 
ankle disorder, the RO's June 1967 decision denied service 
connection for this condition indicating that the veteran had 
a pre-existing right ankle fracture, which was not aggravated 
during his active duty service.  The RO's June 1967 decision 
also noted that this condition was not found during the 
veteran's post service VA examination conducted in May 1967.

Evidence in the claims folder at the time of the June 1967 RO 
decision included the veteran's service medical records, 
which have been briefly summarized above.

In support of his claim to reopen, the veteran has 
identified, and the RO has obtained, medical treatment 
records from a variety of sources, including both VA and 
private medical treatment providers, dating back to 1985.  As 
this evidence was not previously before the RO at the time of 
the June 1967 RO decision, it is considered new.  

A review of these medical treatment records revealed that a 
majority of it is silent as to any complaints of or treatment 
for a right ankle disorder.  Thus, this portion of the new 
evidence is not material herein.  

The Board notes, however, that the report of a bone scan, 
performed in January 1998, revealed findings of degenerative 
joint disease in the "shoulders, ankles, knees and joints."  
While this particular piece of evidence does reflect that the 
veteran has degenerative arthritis in his right ankle, it 
does not raise a reasonable probability of substantiating the 
claim as there is no competent evidence of record suggesting 
that any current disability of the right ankle is related to 
event(s) in service. 38 C.F.R. § 3.156.  Moreover, the fact 
that the veteran has arthritis in multiple joints of his 
body, including the right ankle, over thirty years after his 
discharge from the service, does not support that he 
aggravated his preexisting right ankle disorder during 
service.  

The veteran also has submitted statements and testimony in 
support of his claim to reopen.  A review of these 
allegations, however, fails to reveal any new contentions 
herein.  These statements are deemed to be cumulative and 
redundant of his prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
It is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  

The veteran's own theory of medical diagnosis and causation 
cannot be accepted as competent evidence for purposes of 
reopening a claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108).  

The Board concludes that new and material evidence has not 
been submitted since the June 1967 RO decision.  Thus, the 
decision remains final, and the appeal is denied.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's February 2003 and September 2003 letters, the May 
2003 RO decision, and the February 2004 statement of the case 
(SOC), advised the veteran what information and evidence was 
needed to substantiate his claims herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The Board further notes that the February 2004 SOC 
included the complete text to 38 C.F.R. § 3.159, and that the 
RO's letters herein, and the February 2004 SOC adequately 
informed the veteran to submit any of the necessary evidence 
to substantiate his claims that was in his possession.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to VA's duty to assist, it appears the RO has 
obtained all of the medical treatment records identified by 
the veteran.  VA is only required to make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  In this case, however, there are no records 
indicating that the veteran had been diagnosed with a right 
leg disorder until many years after his discharge from the 
service.  As for his right ankle disorder, a VA examination 
is not warranted until a previously denied claim has been 
reopened by new and material evidence.  Thus, the Board finds 
that VA has satisfied the duty to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for a right leg disorder is denied.

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right 
ankle disorder, the appeal is denied.


REMAND

The veteran is seeking service connection for dental trauma, 
scars and prostate cancer.  He alleges that these conditions 
are secondary to his inservice nuclear radiation exposure 
incurred while performing his inservice duties of guarding 
nuclear weapons.

The United States Court of Appeals for Veterans Claims 
(Court) held that a claim for service connection based on 38 
C.F.R. § 3.311 (exposure to ionizing radiation) is a unique 
type of service connection claim, and that pursuant to that 
regulation, the VA must furnish the special assistance to the 
appellant provided for in the regulation. Hilkert v. West, 11 
Vet. App. 284 (1998).

A review of his service personnel records revealed that he 
served overseas at an air base in Wildenrath, Germany, from 
July 1961 to November 1963.  His duty title during this time 
frame was custodial agent, and the records indicate that he 
had been granted a top secret security clearance in October 
1961.  The records also indicate that the veteran completed 
training during his active duty service including the Air 
Policeman Course, and Law Enforcement Corrections.  

His post service medical records establish a diagnosis of 
prostate cancer first manifested many years after his 
discharge from service.  As prostate cancer is a radiogenic 
disease, the provisions of 38 C.F.R. § 3.311(a) require VA to 
assist a claimant in assessing the size and nature of any 
claimed inservice ionizing radiation dosage exposure.  

Pursuant to 38 C.F.R. § 3.311, in "other" radiation 
exposure claims, i.e. those not based on atmospheric nuclear 
weapons test participation or the occupation of Hiroshima and 
Nagasaki, a request will be made for any available records 
concerning the veteran's exposure to radiation. These records 
normally include but may not be limited to the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and other 
records which may contain information pertaining to the 
veteran's radiation dose in service.  Thereafter, the RO 
should forward copies of the veteran's statements, and his 
personnel records within the claims folder, to the Under 
Secretary for Health for preparation of a dose estimate of 
the veteran's total exposure to ionizing radiation.  
38 C.F.R. § 3.311(a)(2)(iii).  Finally, the RO should 
determine whether the claim requires any further review by 
the Under Secretary for Benefits pursuant to 38 C.F.R. 
§ 3.311(c).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC should contact the Department 
of the Air Force, or other pertinent 
agency, and request copies of any DD 
Forms 1141 of the veteran and of any 
other records which were compiled 
regarding the veteran's alleged exposure 
to ionizing radiation in service.

2.  Thereafter, the RO should determine 
whether the claim requires any further 
review by the Under Secretary for 
Benefits pursuant to 38 C.F.R. 
§ 3.311(c), or any other indicated 
development in accordance with 38 C.F.R. 
§ 3.311 (2004).

3.  Following completion of the 
foregoing, the RO should readjudicate the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


